Title: From Thomas Jefferson to Henry Dearborn, 1 April 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th: Jefferson to Genl. Dearborne 
            Apr. 1. 1804.
          
          Will you be so good as to consider & direct how the 3000. D. may be apportioned in the details of the Arcansa expedition? to wit how much for pay, for instruments & other articles of outfit which cannot be furnished from the military fund, & how much may be laid out in light articles for barter & presents to the Indians. this last article should be made as large as the fund will admit. relying on your giving all the specifications of expence, I shall insert nothing about them in my instructions, but refer to yours. affectionate salutations.
         